

116 HR 2658 IH: Commercial Fishing and Seafood Business Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2658IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Wittman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Department of Defense Appropriations Act, 2005 to provide for the inclusion of certain
			 workers in the exemption from numerical limitations on H–2B workers, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Commercial Fishing and Seafood Business Act of 2019. 2.Inclusion of certain workers in exemption from numerical limitations on H–2B workersSection 14006 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287) is amended to read as follows:
			
 14006.The numerical limitation contained in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)) shall not apply to any nonimmigrant alien issued a visa or otherwise provided status under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) who is employed (or has received an offer of employment)—
 (1)on a commercial fishing vessel or shrimp trawler; or (2)in the processing of—
 (A)fish or fishery products; or (B)baitfish.
						Terms used in this section have the meanings given such terms in section 123.3 of title 21, Code of
			 Federal Regulations..
		